Case 2:21-cv-06656-VAP-MAR Document 6 Filed 08/26/21 Page 1 of 5 Page ID #:3
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No. 2:21-cv-6656-VAP (MAR)                                               Date: August 26, 2021
Title:      Kendall DeJuan Simon v. State of California

Present: The Honorable: MARGO A. ROCCONI, UNITED STATES MAGISTRATE JUDGE
                   Erica Bustos                                               N/A
                   Deputy Clerk                                     Court Reporter / Recorder

       Attorneys Present for Petitioner:   Attorneys Present for Defendants:
                    N/A                                  N/A
Proceedings: (In Chambers) MINUTE ORDER RE: MOTION TO PROCEED IFP,
             DKT. 2

       On August 7, 2021, Plaintiff constructively filed a Prisoner Civil Rights Complaint
(“Complaint”) pursuant to 42 U.S.C. § 1983 (“section 1983”) and a Motion to Proceed In Forma
Pauperis (“IFP”) in the United States District Court for the Eastern District of California. ECF
Docket Nos. (“Dkt(s).”) 1; 2. On August 16, 2021, the instant action was transferred from the
Eastern District of California to the Central District of California. Dkts. 3; 4.

         The Court requires certain information to rule on Plaintiff’s IFP Motion that is missing from
either the Motion or the Complaint. Specifically, it is unclear whether:
    (1) Plaintiff is presently detained and currently awaiting trial;
    (2) Plaintiff was already convicted, sentenced, and imprisoned pursuant to his convicton
         and sentence; or
    (3) If Plaintiff was not convicted but remains civily committed at the Metrpolitan State
         Hospital.
Plaintiff also fails to include his trust account information with his IFP Motion.

         All parties instituting any civil action, suit or proceeding in a district court of the United
States, except an application for writ of habeas corpus, must pay a filing fee. See 28 U.S.C. §
1914(a). An action may proceed despite a plaintiff's failure to prepay the entire fee only if the
plaintiff is granted leave to proceed IFP pursuant to 28 U.S.C. § 1915(a). See Rodriguez v. Cook,
169 F.3d 1176, 1177 (9th Cir. 1999). However, “[u]nlike other indigent litigants, prisoners
proceeding IFP must pay the full amount of filing fees in civil actions and appeals pursuant to the
PLRA [Prison Litigation Reform Act].” Agyeman v. INS, 296 F.3d 871, 886 (9th Cir. 2002).

         The filing fee provisions of 28 U.S.C. § 1915(b) do not apply where the plaintiff was not a
“prisoner” as defined by 28 U.S.C. § 1915(h) the time the action was filed. Andrews v. King, 398
F.3d 1113, 1122 (9th Cir. 2005); Page v. Torrey, 201 F.3d 1136, 1140 (9th Cir. 2000) (“we hold that .
. . the PLRA’s requirement that prisoner plaintiffs seeking to proceed in forma pauperis must
provide copies of prisoner trust fund account statements” does not apply where plaintiff is detained
not for his criminal conviction, “but rather a civil commitment for non-punitive purposes.”
(emphasis added)).




CV-90 (03/15)                             Civil Minutes – General                               Page 1 of 2
Case 2:21-cv-06656-VAP-MAR Document 6 Filed 08/26/21 Page 2 of 5 Page ID #:4
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No. 2:21-cv-6656-VAP (MAR)                                             Date: August 26, 2021
Title:      Kendall DeJuan Simon v. State of California

         For purposes of the PLRA, a “prisoner” is “any person incarcerated or detained in any
facility who is accused of, convicted of, sentenced for, or adjudicated delinquent for, violations of
criminal law or the terms and conditions of parole, probation, pretrial release, or diversionary
program.” 28 U.S.C. § 1915(h). A “civil detainee” on the other hand, is not a “prisoner” within the
meaning of the PLRA. Andrews, 398 F.3d at 1122; Agyeman, 296 F.3d at 886 (holding that INS
detainee not also facing criminal charges is not a “prisoner” under section 1915).

         Plaintiff states that he was “released on charges” but that he now sits “5 years later still
institutionalized for crimes [he] went to trial by judge [sic] and was found innocent on all charges
[sic].” Dkt. 1 at 7. However, he provides no additional information to allow the Court to
understand and verify his current status and whether he qualifies as a “prisoner” under the PLRA.

         Thus, if Plaintiff is either presently detained awaiting trial, or if he was already convicted,
sentenced, and is presently detained pursuant to his conviction and sentence, then Plaintiff will need
to submit a new Form CV-60P that includes his trust account statements. If, on the other hand,
Plaintiff’s present detention is pursuant to a civil commitment, then the Court will consider
Plaintiff’s current IFP Motion, Dkt. 2.

        Accordingly, Plaintiff must reply to this Order within twenty-one (21) days, by September
16, 2021, addressing his current detention status and whether he qualifies as a “prisoner” pursuant to
the PLRA. If he does, Plaintiff must file a new Form CV-60P and include his trust account
information. The Clerk of Court is instructed to include a new Form CV-60P for Plaintiff’s
convenience.


IT IS SO ORDERED.

                                                                                                  :
                                                                   Initials of Preparer          eb




CV-90 (03/15)                            Civil Minutes – General                              Page 2 of 2
         Case 2:21-cv-06656-VAP-MAR Document 6 Filed 08/26/21 Page 3 of 5 Page ID #:5




                                         UNITED STATES DISTRICT COURT
                                        CENTRAL DISTRICT OF CALIFORNIA
                                                                  CASE NUMBER


                                      PRISONER/PLAINTIFF,
                               v.
                                                                         REQUEST TO PROCEED WITHOUT
                                                                        PREPAYMENT OF FILING FEES WITH
                                                                           DECLARATION IN SUPPORT
                                             DEFENDANT(S).



I,                                                                   , declare under penalty of perjury, that the following is
true and correct; that I am the prisoner-plaintiff in the above entitled case; that in support of my request to proceed
without prepayment of fees under 28 U.S.C. Section 1915, I declare that because of my poverty I am unable to pay the
full costs of said proceedings or to give security therefore and that I am entitled to redress.

I further declare under penalty of perjury that the responses which I have made to the questions and instructions below are
true, correct and complete.

1. Are you presently employed in prison? GYes          GNo
    a. If the answer is yes, state the number of hours you work per week and the hourly rate of pay:




    b. State the place of your incarceration                                                                                      .
       Have the institution fill out the Certificate portion of this application and attach a certified copy of your prison
       trust account statement showing transactions for the past six months.

2. Have you received, within the past twelve months, any money from any of the following sources?
   a. Business, profession or form of self-employment?        GYes GNo
   b. Rent payments, interest or dividends?                   GYes GNo
   c. Pensions, annuities or life insurance payments?         GYes GNo
   d. Gifts or inheritances?                                  GYes GNo
   e. Any other income (other than listed above)?             GYes GNo
   f. Loans?                                                  GYes GNo

    If the answer to any of the above is yes, describe such source of money and state the amount received from each
    source during the past twelve (12) months:




                 REQUEST TO PROCEED WITHOUT PREPAYMENT OF FILING FEES WITH DECLARATION IN SUPPORT
CV-60P (04/06)                                                                                                          Page 1 of 3
         Case 2:21-cv-06656-VAP-MAR Document 6 Filed 08/26/21 Page 4 of 5 Page ID #:6
3. Do you own any cash, or do you have money in a checking or savings account? (Include any funds in prison
   accounts, if applicable.) G Yes G No

     If the answer is yes, identify each account and separately state the amount of money held in each account for each of
     the six (6) months prior to the date of this declaration.




4. Do you own any real estate, stocks, bonds, notes, automobiles, or other valuable property (excluding ordinary
   household furnishings and clothing)? G Yes       G No

     If the answer is yes, describe the property and state it approximate value:



5. In what year did you last file an Income Tax Return?
     Approximately how much income did your last tax return reflect?

6. List the persons who are dependent upon your for support, state your relationship to those persons, and indicate how
     much you contribute toward their support:




     I understand that a false statement or answer to any question in this declaration will subject me to penalties for
     perjury. I further understand that perjury is punishable by a term of imprisonment of up to five (5) years and/or a fine
     of $250,000 (18 U.S.C. Sections 1621, 3571).



                          State                                                 County (or City)


I,                                                  , declare under penalty of perjury that the foregoing is true and correct.




                 Date                                                        Prisoner/Plaintiff (Signature)




                  REQUEST TO PROCEED WITHOUT PREPAYMENT OF FILING FEES WITH DECLARATION IN SUPPORT
CV-60P (04/06)                                                                                                          Page 2 of 3
         Case 2:21-cv-06656-VAP-MAR Document 6 Filed 08/26/21 Page 5 of 5 Page ID #:7




                                              PRISONER AUTHORIZATION

If my request to proceed without prepayment of filing fees is granted, I understand that I am required by statute to pay the
full amount of the filing fees for this case, regardless of my forma pauperis status and the disposition of this case. I
further authorize the prison officials at this institution to assess, collect and forward to the Court the full amount of these
fees, in monthly payments based on the average of deposits to or balance in my prison trust account in accordance with 28
U.S.C. Section 1915.




                                                                     Prisoner-Plaintiff (Signature)




                                     CERTIFICATE OF AUTHORIZED OFFICER

I hereby certify that the Prisoner-Plaintiff herein has credit in the sum of $                                    on account at
the                                                                    institution where Prisoner-Plaintiff is confined.

I further certify that during the past six months the applicant's average monthly balance was $                 . I further
certify that during the past six months the average of monthly deposits to the applicant's account was$                           .

A certified copy of the prisoner-plaintiff's trust account statement for the last six (6) months is attached.




                 Date                                       Authorized Officer of Institution (Signature)




                 REQUEST TO PROCEED WITHOUT PREPAYMENT OF FILING FEES WITH DECLARATION IN SUPPORT
CV-60P (04/06)                                                                                                          Page 3 of 3
